Per Curiam.

Although this court has often held that, where a right of appeal is given from an order of an administrative *289agency, such right must be exercised in strict compliance with the procedure prescribed therefor, those decisions have dealt with appeals from administrative agencies to courts and not with interdepartmental appeals.
The administrative agency here has treated the form filed as sufficient to constitute a notice of appeal to the board of review. The question to be determined on that appeal goes to the right of the relator to participate further under the Workmen’s Compensation Act. There is no showing here that, on appeal, the claim of relator for occupational disease participation will be denied, and so there is no showing, at this point, that relator has been, or necessarily will be, injured. In the event his claim should be denied by the board of review, he has available to him the remedy of appeal to the Industrial Commission.
Eelator has failed to show a clear right to the high prerogative writ of prohibition, and the writ is, therefore, denied.

Writ denied.

Weygandt, C. J., Zimmerman, Taft, Matthias, Bell, Eadcliee and O’Neill, JJ., concur.
Eadcliff, J., of the Fourth Appellate District, sitting by designation in the place and stead of Herbert, J.